IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2009-IA-01371-SCT

WILLIAM P. KNIGHT, II

v.

ERIC WOODFIELD


DATE OF JUDGMENT:                         08/10/2009
TRIAL JUDGE:                              HON. ROBIN ALFRED MIDCALF
COURT FROM WHICH APPEALED:                HARRISON COUNTY COUNTY COURT
ATTORNEY FOR APPELLANT:                   CHAD PATRICK FAVRE
ATTORNEY FOR APPELLEE:                    JOHN VERNON WOODFIELD
NATURE OF THE CASE:                       CIVIL - DOMESTIC RELATIONS
DISPOSITION:                              AFFIRMED AND REMANDED - 01/06/2011
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE CARLSON, P.J., RANDOLPH AND KITCHENS, JJ.

       CARLSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Eric Woodfield filed a complaint alleging alienation of affections against William

Knight in the County Court of Harrison County. Knight filed a motion to dismiss for lack

of personal jurisdiction pursuant to Mississippi Rule of Civil Procedure 12(b)(2), which the

county court denied. We granted Knight’s petition for an interlocutory appeal. However,

having now considered the issues raised, we affirm the judgment of the county court.
               FACTS AND PROCEEDINGS IN THE TRIAL COURT

¶2.    Eric Woodfield and his wife, Kristina Dokka, resided in Long Beach, Mississippi,

from July 2006 until their separation in April 2007. During this time, Dokka commuted from

her home in Mississippi to her job in Louisiana. Dokka was a coworker of William Knight,

a Louisiana resident.

¶3.    Woodfield claims to have noticed a substantial change in his marital relationship with

Dokka in January 2007. He noticed that Dokka had become very protective of her cellular

phone, would not answer text messages around him, and would use the couple’s computer

for extended periods of time while she thought he was asleep. Woodfield also claims that

his sexual relationship with Dokka diminished during this time. This activity prompted

Woodfield to access Dokka’s cellular phone,1 where he discovered numerous text messages

from Knight as well as partially nude photos of Dokka which had been sent to Knight.

Woodfield also examined Dokka’s phone records and discovered that in February 2007, she

and Knight had talked for 120 minutes and had exchanged 131 text messages. In March

2007, Dokka spoke with Knight for 860 minutes and the two exchanged 807 text messages.

¶4.    Knight and Dokka also exchanged numerous emails during this time. One email sent

by Knight to Dokka stated, “I refuse to feel guilty about falling for you,” and “[y]ou enter

marriage by choice and you can leave it by choice anytime you choose.” Dokka also stated

in an email that she “had fallen” for Knight.


       1
      Dokka’s cellular phone is registered in Louisiana and has a Louisiana telephone
number.

                                                2
¶5.    Upon discovering these communications between Knight and Dokka, Woodfield sent

Knight an email requesting that Knight stop pursuing Dokka because Woodfield was trying

to salvage his marriage. Knight continued communicating with Dokka despite Woodfield’s

request.

¶6.    Knight admitted he was aware that Dokka and Woodfield were married and that

Dokka lived with Woodfield in Mississippi. Knight claims that he and Dokka were never

physically together in Mississippi while she was married to Woodfield.

¶7.    Woodfield and Dokka separated on April 4, 2007, and were divorced on July 16,

2007. After the separation, Dokka moved to Louisiana. She and Knight are now married and

living in Louisiana. Woodfield is still a resident of Mississippi.

¶8.    On January 15, 2008, Woodfield filed a complaint against Knight in the County Court

of Harrison County alleging alienation of affections. In his complaint, Woodfield alleged

that he had suffered loss of consortium as a proximate result of Knight’s actions. Knight

filed his first motion to dismiss for lack of personal jurisdiction on March 14, 2008, but the

trial court denied this motion due to incomplete discovery. On July 9, 2009, Knight filed a

second motion to dismiss, again alleging lack of personal jurisdiction. In his response to

Knight’s second motion, Woodfield claimed that the communications between Knight and

Dokka, while she was physically present in Mississippi, had resulted in his loss of

consortium, the damage of which had occurred entirely in Mississippi. The trial court denied

Knight’s second motion to dismiss, finding that the injury, if any, potentially occurred within




                                              3
Mississippi due to the communications between Dokka and Knight while Dokka was located

in Mississippi.

¶9.    The trial court granted Knight permission to seek an interlocutory appeal on this

matter because of “the advancements in technology and the unique nature of the tort of

alienation of affections.” We granted Knight’s petition for an interlocutory appeal, but upon

consideration of the issues raised, we now affirm the judgment of the trial court, finding that

Knight’s contacts with Mississippi were sufficient to establish personal jurisdiction for

Woodfield’s claim of alienation of affections.

                                        DISCUSSION

¶10.   Knight raises three issues on interlocutory appeal. For the purposes of this opinion,

we will address the following two issues: (1) whether a nonresident defendant’s acts of

communicating by email, text, and cellular phone with the plaintiff’s wife, which the plaintiff

claims to have caused the tort of alienation of affections, constitute the minimum contacts

necessary to exercise in personam jurisdiction over the nonresident defendant; and (2)

whether exercising personal jurisdiction in this case would offend traditional notions of fair

play and substantial justice.2

¶11.   “We review jurisdictional issues de novo. When considering jurisdictional issues, the

Court sits in the same position as the trial court, ‘with all facts as set out in the pleadings or


       2
        The third issue is whether a nonresident defendant committed the tort of alienation
of affections when the plaintiff filed and received a divorce on the grounds of irreconcilable
differences. This is an issue for the trial court. Further, Knight’s Petition for Interlocutory
Appeal did not include this issue.

                                                4
exhibits, and may reverse regardless of whether the error is manifest.’” Horne v. Mobile

Area Water & Sewer Sys., 897 So. 2d 972, 975 (Miss. 2004) (citing Rayner v. Raytheon Co.,

858 So. 2d 132, 133 (Miss. 2003)).

       I.     WHETHER A NONRESIDENT DEFENDANT’S ACTS OF
              COMMUNICATING BY EMAIL, TEXT, AND CELLULAR
              PHONE WITH THE PLAINTIFF’S WIFE, WHICH THE
              PLAINTIFF CLAIMED TO HAVE CAUSED THE TORT OF
              ALIENATION OF AFFECTIONS, CONSTITUTE THE
              MINIMUM CONTACTS NECESSARY TO EXERCISE IN
              PERSONAM JURISDICTION OVER THE NONRESIDENT
              DEFENDANT.

¶12.   This Court must conduct a two-step analysis when determining whether a Mississippi

court may exercise personal jurisdiction over a nonresident defendant. Horne, 897 So. 2d

at 976. First, we must determine whether the nonresident defendant is amenable to suit in

Mississippi by virtue of our long-arm statute. Miss. Code Ann. § 13-3-57 (Rev. 2002); Id.

(citing McDaniel v. Ritter, 556 So. 2d 303, 307 (Miss. 1989)). If so, then we must determine

whether the nonresident defendant is amenable to suit in our state consistent with the Due

Process Clauses of the state and federal constitutions. Horne, 897 So. 2d at 976 (citing

McDaniel, 556 So. 2d at 308).

       A. Mississippi’s Long-Arm Statute

¶13.   Mississippi’s long-arm statute states, in relevant part:

       Any nonresident person . . . who shall commit a tort in whole or in part in this
       state against a resident or nonresident of this state . . . shall by such act or acts
       be deemed to be doing business in Mississippi and shall thereby be subjected
       to the jurisdiction of the courts of this state.

Miss. Code Ann. § 13-3-57 (Rev. 2002) (emphasis added).

                                                5
¶14.   In order to determine whether our long-arm statute confers jurisdiction in this case,

we must decide whether Knight has committed a tort, in whole or in part, in Mississippi. We

previously have held that our long-arm statute extends to nonresident defendants who

commit the tort of alienation of affections in Mississippi. Camp v. Roberts, 462 So. 2d 726,

727 (Miss. 1985), overruled on other grounds by Saunders v. Alford, 607 So. 2d 1214 (Miss.

1992). The elements of the tort of alienation of affections are: “‘(1) wrongful conduct of the

defendant; (2) loss of affection or consortium; and (3) causal connection between such

conduct and loss.’” Fitch v. Valentine, 959 So. 2d 1012, 1025 (Miss. 2007) (quoting

Saunders, 607 So. 2d at 1215). In his complaint, Woodfield alleged that Knight’s actions

of texting, calling, and emailing Dokka while she was in Mississippi were the direct and

proximate cause of the alienation of affections. Taken as true, these allegations are sufficient

to show that Knight committed the tort, in whole or in part, in Mississippi. Accordingly, the

requirements of our long-arm statute are satisfied.

       B. Minimum Contacts

¶15.   The second step of the analysis is to determine whether the Due Process Clause allows

Mississippi courts to exercise jurisdiction over the nonresident defendant. Horne, 897 So.
2d at 976 (citing McDaniel, 556 So. 2d at 308). Federal law controls this inquiry. Id. The

Due Process Clause of the Fourteenth Amendment provides: “No State shall . . . deprive any

person of life, liberty, or property without due process of law . . . .” U.S. Const. amend. XIV.

Regarding the Due Process Clause and personal jurisdiction, the United States Supreme

Court has held:

                                               6
       [D]ue process requires only that in order to subject a defendant to a judgment
       in personam, if he be not present within the territory of the forum, he have
       certain minimum contacts with it such that the maintenance of the suit does not
       offend traditional notions of fair play and substantial justice.

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945). “A

defendant has ‘minimum contacts’ with a state if ‘the defendant has purposefully directed his

activities at residents of the forum and the litigation results from alleged injuries that arise

out of or relate to those activities.’” Horne, 897 So. 2d at 979 (citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)).

¶16.   In Horne, this Court analyzed whether a nonresident defendant’s actions that

originated in another state, but were directed at Mississippi and caused harm within the State,

constituted minimum contacts for the purposes of the Fourteenth Amendment. Id. at 976.

In Horne, the Board of Water and Sewer Commissioners of the City of Mobile (BWSC)

released water from a reservoir in Alabama, which subsequently damaged real and personal

property in Mississippi. Id. at 974. The property owners filed suit against the BWSC, the

Mississippi Power Company, the Mobile Area Water and Sewer System, the City of Mobile,

and John Does A through J, alleging negligence, strict liability, nuisance, trespass, and

outrageous conduct. Id. The City of Mobile and the BWSC both filed motions to dismiss

pursuant to Rule 12(b)(2). Id. The chancellor granted the motions, and the property owners

appealed to this Court, arguing that Mississippi courts had in personam jurisdiction over the

nonresident defendants. Id. We reversed the chancery court, finding that the nonresident

defendants were amenable to in personam jurisdiction in Mississippi. Id.


                                               7
¶17.   When applying the minimum-contacts rule to the facts in Horne, this Court found that

“the City and [BWSC] ‘purposefully directed’ their activities toward Mississippi property

owners, by opening the spillway to its maximum capacity.” Id. at 979. Further, referring to

the deposition testimony of an engineer for the BWSC, this Court noted that “[t]here is no

question that the City and [BWSC] knew the water would flow into Mississippi.” Id. Based

on these findings, we determined that the nonresident defendants in Horne were amenable

to in personam jurisdiction in Mississippi courts. Id.

¶18.   Similar to the nonresident defendants in Horne, Knight’s actions originated in a

neighboring state. From Louisiana, Knight called, sent text messages to, and emailed Dokka.

Importantly, Knight knew that Dokka resided with Woodfield in their marital home in

Mississippi. Knight and Dokka exchanged more than 900 text messages in the course of two

months. The two spent 980 minutes speaking to each other on the phone during the same

time period.   Knight and Dokka also exchanged numerous emails, chronicling their

developing relationship.

¶19.   We find that Knight’s emails, phone calls, and text messages are sufficient “minimum

contacts” with Mississippi for the purposes of our personal-jurisdiction analysis. Int’l Shoe

Co., 326 U.S. at 316. Knight “purposefully directed” his actions at a resident of the forum,

namely Dokka, and the current litigation results from the alleged injuries that “arose out of

or relate to” Knight’s actions. Burger King Corp., 471 U.S. at 472. In the current litigation,

Woodfield alleges that Knight’s actions were the direct and proximate result of Woodfield’s

injuries, specifically the alienation of Dokka’s affections. Again, for the sake of emphasis,

                                              8
the tort of alienation of affections consists of three elements: (1) wrongful conduct by the

defendant; (2) loss of affection or consortium; and (3) causal connection between the

wrongful conduct and the loss. Fitch, 959 So. 2d at 1025. Taking Woodfield’s allegations

in his pleadings as true, which we must do in considering this issue, Knight’s phone calls,

emails, and text messages constitute the wrongful conduct that led to Woodfield’s alleged

injuries. Thus, Knight’s actions constitute sufficient minimum contacts, requiring us now

to analyze the second critical issue before us.

       II.    WHETHER EXERCISING JURISDICTION IN THIS CASE
              WOULD OFFEND THE TRADITIONAL NOTIONS OF FAIR
              PLAY AND SUBSTANTIAL JUSTICE.

¶20.   Our final step in determining whether Knight is amenable to suit in Mississippi is to

determine whether maintenance of the suit offends traditional notions of “fair play and

substantial justice.” Burger King Corp., 471 U.S. at 476 (quoting Int’l Shoe Co., 326 U.S.

at 320). This analysis depends on: “(1) the forum state’s interest in adjudicating the dispute;

(2) the plaintiff’s interests in obtaining convenient and effective relief; (3) the interstate

judicial system’s interest in obtaining the most efficient resolution of controversies; and (4)

the shared interest of the several states in furthering fundamental social policies.” Id.

¶21.   In applying these considerations to today’s case, we find that Mississippi has a strong

interest in adjudicating the dispute. Woodfield, a Mississippi resident, allegedly was injured

and his marriage ended because of Knight’s alleged actions. Mississippi has an interest in

providing a forum for its residents who are injured by nonresident defendants. See Estate

of Jones v. Phillips, 992 So. 2d 1131, 1142 (Miss. 2008). Mississippi’s interest is enhanced

                                              9
because Louisiana does not recognize the tort of alienation of affections, making Mississippi

the only viable forum for Woodfield’s claims. Woodfield also has a strong interest in

adjudicating the dispute in Mississippi. By maintaining the suit in Mississippi, Woodfield

may obtain convenient and effective relief for his claim. Further, the interstate judicial

system’s interest in obtaining the most efficient resolution of controversies is not hampered

by maintenance of the present suit in Mississippi. Knight is a resident of Louisiana, and

maintenance of the suit in Mississippi will not create an extreme burden on him. Finally, this

Court has held that the purpose of the tort of alienation of affections is the “‘protection of the

love, society, companionship, and comfort that form the foundation of marriage . . . .’” Fitch,

959 So. 2d at 1019 (citing Bland v. Hill, 735 So. 2d 414, 417 (Miss. 1999)). Permitting

claims for alienation of affections protects the marriage relationship and provides a remedy

to those who have suffered loss of consortium as a result of the conduct of others. Id. at

1020. Thus, we find that the states would have a shared interest in furthering this

fundamental social policy. We therefore find that maintenance of this suit in Mississippi will

not offend “traditional notions of fair play and substantial justice.”

                                       CONCLUSION

¶22.   In sum, the County Court of Harrison County has personal jurisdiction over Knight

for the purposes of adjudicating Woodfield’s claim of alienation of affections against Knight.

If Woodfield suffered injuries due to Knight’s actions of emailing, calling, and sending text

messages to Woodfield’s wife, such injuries were suffered by a Mississippi resident in his

home state. These actions satisfy the Mississippi long-arm statute as well as the Due Process

                                               10
Clauses of our state and federal constitutions. Thus, we find that the county court judge did

not err in denying Knight’s motion to dismiss; therefore, the judgment of the county court

is affirmed, and this case is remanded to the County Court of Harrison County for further

proceedings consistent with this opinion.

¶23.   AFFIRMED AND REMANDED.

     GRAVES, P.J., DICKINSON, RANDOLPH, LAMAR, KITCHENS AND
PIERCE, JJ., CONCUR. WALLER, C.J., DISSENTS WITH SEPARATE WRITTEN
OPINION JOINED BY CHANDLER, J.


       WALLER, CHIEF JUSTICE, DISSENTING:

¶24.   Because I would find that Woodfield fails to show that Knight had sufficient contacts

with Mississippi and that this State cannot constitutionally exercise personal jurisdiction over

Knight, I respectfully dissent.

¶25.   “Minimum contacts” must occur between the defendant and the forum state and not

just between the defendant and a resident of the forum state. See McDaniel v. Ritter, 556 So.
2d 303, 309 (Miss. 1989). The plaintiff must prove that the defendant’s contacts were

“expressly aimed” at the forum state. Calder v. Jones, 465 U.S. 783, 789, 104 S. Ct. 1482,

79 L. Ed. 2d 804 (1984). Ultimately, the facts here do not show that Knight’s conduct was

ever purposefully directed towards Mississippi.

¶26.   While Dokka and Woodfield moved to Mississippi, Dokka commuted to Louisiana,

where she worked for the same employer as Knight. All in-person contacts between Dokka

and Knight took place in Louisiana. All telephone conversations and text messages between


                                              11
them were conveyed by or to Dokka’s Louisiana cell-phone number. In fact, Woodfield

stated that the some 900 text messages exchanged were from Dokka to Knight. The fact that

Dokka may have accessed e-mails in Mississippi is of no moment, as e-mails can be accessed

anywhere. The substance of the e-mails also suggests that Dokka independently chose to

leave the marriage. See Estate of Jones v. Phillips, 992 So. 2d 1131, 1141 (Miss. 2008)

(finding minimum contacts where nonresident doctor’s telephone call to resident had induced

resident to take specific course of action rather than to act independently).

¶27.   Woodfield has not provided a sufficient basis to show that Knight purposefully

directed any conduct toward this state. Horne v. Mobile Area Water & Sewer Sys., 897 So.
2d 972, 979 (Miss. 2004). Since no minimum contacts exist, this State cannot exercise

personal jurisdiction. Accordingly, I would reverse the lower court’s judgment denying

Knight’s motion to dismiss.

       CHANDLER, J., JOINS THIS OPINION.




                                             12